Citation Nr: 0008532	
Decision Date: 03/30/00    Archive Date: 04/04/00

DOCKET NO.  98-13 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1151 for 
additional disability due to Department of Veterans Affairs 
medical treatment.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to April 
1975.

This appeal arises from a February 1998 rating decision of 
the North Little Rock, Arkansas, Regional Office (RO) that 
denied the veteran's claim for benefits under 38 U.S.C.A. 
§ 1151 (Supp. 1999) for additional disability claimed to be 
due to Department of Veterans Affairs (VA) medical center 
treatment.

The Board of Veterans' Appeals (Board) notes that the veteran 
is seeking benefits under 38 U.S.C.A. § 1151 (Supp. 1999) for 
additional disability as a result of VA treatment.  However, 
in the context of this claim, the veteran also appears to be 
questioning whether he should in fact be eligible for VA 
treatment for various disabilities that were incurred in an 
automobile accident.  If the veteran wishes to pursue these 
matters, he is directed to file a claim regarding his 
eligibility for VA treatment with the agency of original 
jurisdiction, which is, in this case, a VA medical center.


REMAND

Upon review of the veteran's Department of Veterans Affairs 
(VA) medical records, the Board has determined that 
additional development is needed prior to further disposition 
of this claim.

The veteran has been seeking VA treatment for various 
conditions, including neck, hip, and back pain.  In January 
1999, in the context of the veteran's complaints of pain, a 
VA physician recounted the veteran's statement that he had 
recently been evaluated at the "Johns Hopkins" facility 
(presumably in Baltimore, Maryland).  In Robinette v. Brown, 
8 Vet. App. 69, 77, 80 (1995), the United States Court of 
Appeals for Veterans Claims held that, under certain 
circumstances where VA is on notice of the possible existence 
of relevant evidence, VA is statutorily required to notify a 
claimant of the need to submit that evidence in order to 
"complete" an application for benefits.  See 38 U.S.C.A. 
§ 5103(a) (West 1991).  At this point, it is not certain what 
relevance any records of treatment at Johns Hopkins may have 
to the veteran's claim; however, the January 1999 VA progress 
note mentions this evaluation in the context of the veteran's 
ongoing complaints of hip, neck, and back pain.  In the 
interest of thoroughness and fairness, the Board is of the 
opinion that the better course is to notify the veteran of 
the need to obtain and submit copies of the Johns Hopkins 
evaluation and all accompanying records.

In addition, the Board notes that the veteran is in receipt 
of disability benefits from the Social Security 
Administration (SSA).  In September 1999 correspondence, the 
veteran waived initial consideration by the RO of certain 
documents including the SSA's September 1999 disability 
decision.  That decision includes references to numerous 
medical records, including emergency treatment records from 
Johns Hopkins as well as orthopedic evaluations and other 
medical evaluations.  On remand, the RO should seek to obtain 
copies of the records associated with the SSA's September 
1999 disability benefits award.  While the veteran has waived 
initial RO consideration of the documents accompanying his 
September 1999 correspondence, his waiver does not 
necessarily encompass any additional documents that may be 
obtained on remand.  Therefore, on remand, the RO will review 
all of the evidence, including newly obtained documents.

Accordingly, to ensure that VA has met its duty to notify the 
veteran of the need to submit possibly relevant evidence and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following:

1.  The RO must notify the veteran that he should 
submit copies of the medical records of treatment 
from the Johns Hopkins facility.

2.  The RO should seek to obtain copies of the 
records associated with the SSA's September 
1999 disability benefits determination.

Upon remand, the appellant will be free to submit additional 
evidence. See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.103(a) 
(1999); Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129 (1992).  The Board 
notes that a remand "confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders."  Stegall v. West, 11 Vet. App. 268 
(1998).

Following completion of the above development, the RO should 
then review the entire evidentiary record in order to 
determine if the claim for benefits under 38 U.S.C.A. § 1151 
for additional disability due to VA medical treatment may be 
granted.  If the decision remains adverse to the veteran, he 
and his representative should be furnished with a 
supplemental statement of the case.  The case should 
thereafter be returned to the Board for further review, as 
appropriate.

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 4 -


